burden of demonstrating that extraordinary relief is warranted.          Pan v.
                    Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                                Having considered the parties' arguments and the
                    documentation before this court, we conclude that our intervention by
                    extraordinary writ relief is not warranted.      See Smith, 107 Nev. at 677,
                    818 P.2d at 851; Pan, 120 Nev. at 228, 88 P.3d at 844. Petitioner has an
                    adequate legal remedy by which to challenge the drug-testing portion of
                    her case plan in the form of a motion to revoke or modify the case plan
                    under NRS 432B.570(1). See NRS 34.170; NRS 34.330. NRS 432B.570(2)
                    mandates that the district court hold a hearing on such a motion.
                    Although petitioner orally objected to the drug-testing portion of her case
                    plan below, the district court did not enter any written factual findings on
                    the issue, and we cannot determine, based on the limited record before us,
                    whether the drug-testing portion of the case plan was a manifest abuse of
                    discretion or in excess of the district court's authority.   See generally In re
                    Sergio C., 83 Cal. Rptr. 2d 51, 53 (Ct. App. 1999) (discussing whether
                    there is sufficient evidence to allow a district court to require a parent to
                    undergo drug testing as part of a case plan to reunify with his or her
                    children). Thus, petitioner has not met her burden of demonstrating that
                    extraordinary relief is warranted at this time.       Pan, 120 Nev. at 228, 88
                    P.3d at 844. Accordingly, we
                                ORDER the petition DENIED.




                                             Hardesty


                                               , J.
                    Douglas                                      Cherry
SUPREME COURT
       OF
     NEVADA
                                                           2
(0) 1947A 4igt(3)
                       cc: Hon. Robert Teuton, District Judge, Family Court Division
                            Special Public Defender
                            Clark County District Attorney/Juvenile Division
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    »01WItr